Citation Nr: 0427419	
Decision Date: 10/04/04    Archive Date: 10/12/04

DOCKET NO.  96-45 678	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder.

2.  Entitlement to a total rating based on individual 
unemployability.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant-Veteran




ATTORNEY FOR THE BOARD

Kristi Barlow, Counsel


INTRODUCTION

The veteran served on active duty from November 1951 to 
December 1953, including combat service in Korea.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a January 1996 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in San Juan, Puerto Rico, which denied the benefits sought on 
appeal.  The Board denied the veteran's claims on appeal in 
August 2002 and the veteran appealed that decision to the 
United States Court of Appeals for Veterans Claims (Court).  
In December 2003, the Court granted a joint motion for remand 
vacating the Board's August 2002 decision and remanding the 
claims for additional consideration.

The appeal is now REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required on his part.


REMAND

The record reflects that the veteran served honorably during 
the Korean conflict and received a Combat Infantryman's Badge 
signifying his participation in combat duty.  The veteran 
asserts that he suffers from post-traumatic stress disorder 
as a result of his combat service.  He participates in 
psychiatric treatment at the VA Medical Center in San Juan.

The medical evidence is conflicting in this case because 
there is evidence of symptoms of post-traumatic stress 
disorder, but also diagnoses of early onset of Alzheimer's 
type dementia instead of post-traumatic stress disorder.  
Specifically, the veteran's private treating physicians 
reported in 1989 and the early 1990's that the veteran was 
limited in his ability to function by irritability, insomnia, 
restlessness and poor self-esteem.  The first diagnosis of 
post-traumatic stress disorder is in a report dated in 
February 1989, but this document appears to be altered, with 
the diagnosis of post-traumatic stress disorder being the 
only portion of the document in a different type-set.  In 
January 1990, a VA examining psychiatrist found no evidence 
of post-traumatic stress disorder.

The next diagnosis of post-traumatic stress disorder of 
record was made by a private physician in February 1993, but 
is not supported by any rationale and/or treatment records.  
A report from another private physician in July 1993 suggests 
that the veteran experienced psychiatric problems as a result 
of the pain he had associated with service-connected 
disabilities.

In March 1997, the veteran underwent VA examination and was 
found to have mild early onset of Alzheimer's type dementia.  
There was no findings supportive of a diagnosis of post-
traumatic stress disorder.  The veteran underwent 
psychological testing in June 1998 which proved to be 
inconclusive due to inconsistencies and a Board of two 
psychiatrists found that same month that the veteran had 
primary degenerative dementia of Alzheimer's type.  The 
psychiatrists specifically found that the veteran did not 
fulfill the diagnostic criteria for a diagnosis of post-
traumatic stress disorder at that time.  They opined that 
symptoms previously reported by private physicians were not 
properly evaluated and, as a result, the veteran was 
misdiagnosed.

The veteran's VA treatment records reflect a diagnosis of 
depression in April 1997 with the directive to rule out post-
traumatic stress disorder.  A treatment note in December 1997 
refers only to post-traumatic stress disorder.  In July 1998, 
the veteran's treating VA psychiatrist acknowledged the 
inconsistent test results from the previous month, but 
continued the diagnosis of post-traumatic stress disorder, 
with an added notation of memory problems.  Subsequent 
treatment notes contain references to memory problems and to 
post-traumatic stress disorder, including later notations 
directing to rule out dementia as a possible diagnosis.  The 
record contains treatment notes dated through January 2001 
and the veteran reported in September 2004 that he continued 
treatment with VA psychiatrists.

Given the conflicting evidence as outlined above, the Board 
finds that this matter must be remanded for further 
development of the medical record in an effort to assist the 
veteran in substantiating his claim of entitlement to service 
connection for post-traumatic stress disorder.  If an 
examination is scheduled, the appellant is hereby notified 
that it is the appellant's responsibility to report for the 
examination and to cooperate in the development of the case, 
and that the consequences of failure to report for a VA 
examination without good cause may include denial of the 
claim.  38 C.F.R. §§ 3.158 and 3.655 (2003).  

Because the issue of entitlement to a total rating is 
inextricably intertwined with the claim for service 
connection, the appeal as a whole is remanded to the RO.

Therefore, this matter is REMANDED for the following action:

1.  The RO should obtain all current 
treatment records and associate them with 
the veteran's claims folder.

2.  The RO should request that the 
veteran's VA treating psychiatrist submit 
a statement as to the veteran's current 
psychiatric diagnoses and his/her 
rationale for diagnosing post-traumatic 
stress disorder, if that disorder is 
currently diagnosed.  The psychiatrist 
should also be requested to review the 
entire claims folder and comment on the 
June 1998 findings by two VA 
psychiatrists that the veteran was 
misdiagnosed as having post-traumatic 
stress disorder and their opinion that 
the veteran actually had Alzheimer's type 
dementia.  In short, the psychiatrist's 
report should state whether the veteran 
currently meets the diagnostic criteria 
for post-traumatic stress disorder as a 
result of his combat experiences and, if 
so, the basis for this diagnosis and when 
it was first manifest.  If the veteran 
has dementia that has complicated the 
ability to diagnose post-traumatic stress 
disorder, the psychiatrist should discuss 
this complicating factor.  All opinions 
should be supported by a complete 
rationale.

3.  Upon completion of the above 
requested development, including receipt 
of the report requested from the 
veteran's treating VA psychiatrist, the 
RO should have the veteran's claims 
folder reviewed by a psychiatrist who has 
not yet reviewed the veteran's case.  
This psychiatrist should be requested to 
review all evidence of record and comment 
on the February 1989 diagnosis of post-
traumatic stress disorder and the June 
1998 findings by two VA psychiatrists 
that the veteran was misdiagnosed as 
having post-traumatic stress disorder and 
their opinion that the veteran actually 
had Alzheimer's type dementia at that 
time.  The examiner should then be 
requested to render an opinion as to 
whether the veteran meets the criteria 
for a diagnosis of post-traumatic 
disorder due to combat experiences and, 
if so, approximately when that disability 
began.  All opinions should be supported 
by a complete rationale.  If an 
examination of the veteran is necessary 
to obtain the requested medical opinion, 
one should be scheduled.

4.  When the development requested has 
been completed, the case should again be 
reviewed by the RO on the basis of the 
additional evidence.  If the benefits 
sought are not granted, the veteran and 
his representative should be furnished a 
Supplemental Statement of the Case, and 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.


The purpose of this REMAND is to obtain additional 
development and the Board does not intimate any opinion as to 
the merits of the case, either favorable or unfavorable, at 
this time.  The veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  No action is required of 
the veteran until he is notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



                  
_________________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



